COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Duma Energy Corporation f/k/a Strategic American Oil
                            Corporation and Galveston Bay Energy, LLC v. ERG
                            Resources, LLC

Appellate case number:      01-14-00147-CV

Trial court case number:    2011-37552

Trial court:                55th District Court of Harris County

       Appellants, Duma Energy Corporation f/k/a Strategic American Oil Corporation
and Galveston Bay Energy, LLC, representing that the parties are in active settlement
discussions and need additional time to finalize the settlement, have filed an unopposed
motion requesting that the Court abate this appeal. We grant the motion.
       Accordingly, we abate the appeal. Appellants are directed to advise the Court
regarding the status of the settlement proceedings, or file a motion to reinstate and a
motion to dismiss the appeal, or other appropriate motion, no later than 30 days from the
date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.


Judge’s signature:   /s/ Jim Sharp
                      Acting individually      Acting for the Court

Date: November 20, 2014